DETAILED ACTION
	This is the second office action for US Application 16/992,095 for a Supinely Reading Stand.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species V in the reply filed on 25 November 2021 is acknowledged.  The traversal is on the ground(s) that claim 3 is a generic claim and included with the elected species.  This is not found persuasive because the claim recites the limitation “four straight rods adjustablely and detachably connected to the four-sided frame at the four corners thereof respectively”.  Species V does not have four straight rods adjustably and detachably connected to the frame.
The requirement is still deemed proper and is therefore made FINAL.
Claims 3, 6-9 and 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 25 November 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the inner area" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the way of the connection" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the corresponding positions" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,496,126 to Melton et al. in view of US 2,810,231 to Lykes.  Regarding claim 1, Melton discloses a supine reading stand (see fig. 6) comprising a book-supporting structure (15) comprising a four-sided frame (26, 27, 36, 37) and at least one tension-resistant thin lines (19, 20) distributed in the inner area of the four-sided frame.  The four-sided frame includes first opposite sides (26, 27) and second opposite sides (36, 37), and tension-resistant lines are tensely stretched and connected to first opposite sides (26 and 27) of the four-sided frame.  There is a positioning structure (25) connected to the book supporting structure.
Melton et al. does not disclose the connection between the second opposite sides of the frame and the first opposite sides of the frame as both ends of each side of the second opposite sides detachably inserted into blind holes at corresponding positions of the first opposite sides.  Lykes discloses a reading stand (see fig. 5) 
Because both Melton et al. and Lykes disclose book supporting structures with four-sided frames and tension lines, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention to have substituted one frame for the other to achieve the predictable result of first opposite sides and second opposite sides connected by a joint.  Melton in view of Lykes does not disclose the connection as the second opposite sides inserted into blind holes of the first opposite sides.  However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention to have utilized alternative known joint connection, such as a blind hole connection, as a design preference.  One of ordinary skill in the art would have been motivated to provided a frame that can easily be disassembled for transport.
Regarding claim 4, at least one end of each entire tension-resistant line is connected to the four-sided frame via tensioner (see col. 3, lines 18-36).

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0058176 to Shivers
US 9936803 to Shivers
US 4718630 to Richard
US 7566041 to Ibara
US 4867407 to Becker
US 2017/0112277 to Shivers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M MARSH whose telephone number is (571)272-6819.  The examiner can normally be reached on Mon-Thurs 9 am-7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN M. MARSH
Primary Examiner
Art Unit 3632



/STEVEN M MARSH/Primary Examiner, Art Unit 3632